947 F.2d 786
138 L.R.R.M. (BNA) 2823, 120 Lab.Cas.  P 10,983
OHIO EDISON COMPANY, Plaintiff-Appellant,v.OHIO EDISON JOINT COUNCIL;  Local 457 Utility Workers Unionof America, Defendants-Appellees.
No. 90-4050.
United States Court of Appeals,Sixth Circuit.
Argued July 18, 1991.Decided Aug. 6, 1991.*

Gregory P. Szuter (argued and briefed), Antoinette Frantz (briefed), Buckley, King & Bluso, Cleveland, Ohio, Gary D. Benz (briefed), Ohio Edison Co., Akron, Ohio, for plaintiff-appellant.
Richard A. Abrams, Barry R. Laine (argued and briefed), Green, Haines, Sgambati, Murphy & Macala, Youngstown, Ohio, for defendants-appellees.
Before MERRITT, Chief Judge, KEITH, Circuit Judge, and BROWN, Senior Circuit Judge.
MERRITT, Chief Judge.


1
The issue before us is whether Baker's Union v. ITT Continental Baking Co., 749 F.2d 350 (6th Cir.1984), remains good law in the Sixth Circuit.  Baker's Union holds that a labor arbitrator does not "have the authority to disregard the explicit terms of the prior settlement [or "last chance"] agreement reached by the parties."  Id. at 353.  Baker's Union is directly in point.   There, as here, an employee had a substance abuse problem--there an alcohol problem, here a drug abuse problem.   In both cases the local union worked out a "last chance" agreement which contemplated correction of the problem through treatment, but both agreements called for discharge if there were a breach of the obligations imposed.   In Baker's Union the employee breached the obligation to attend Alcoholics Anonymous meetings.   Here the employee continued to use marijuana which was revealed in tests administered under the agreement.   In a comprehensive opinion, Judge Martin, writing for the court, surveyed the cases and policies underlying the Steelworkers' Trilogy and concluded that normally last chance agreements are binding in arbitration.   See United Steelworkers of America v. American Manufacturing Co., 363 U.S. 564, 80 S. Ct. 1343, 4 L. Ed. 2d 1403 (1960);  United Steelworkers of America v. Warrior & Gulf Navigation, 363 U.S. 574, 80 S. Ct. 1347, 4 L. Ed. 2d 1409 (1960);  and United Steelworkers of America v. Enterprise Wheel & Carr Corp., 363 U.S. 593, 80 S. Ct. 1358, 4 L. Ed. 2d 1424 (1960).   We conclude that Baker's Union remains the law of the Circuit and is applicable to this case.   Article V Step 1 of the Collective Bargaining Agreement contains language which provides for such agreements.   The arbitrator disregarded the agreement because he viewed the discharge as "unreasonably harsh."   Under Baker's Union he did not have the authority to set aside the last chance agreement on this ground.


2
Nothing in the recent Supreme Court opinion of United Paperworkers v. Misco, Inc., 484 U.S. 29, 108 S. Ct. 364, 98 L. Ed. 2d 286 (1987), nor in our recent opinion in Eberhard Foods, Inc. v. Handy, 868 F.2d 890 (6th Cir.1989), alters the holding in Baker's Union.


3
Accordingly, since the District Court enforced the arbitration award which declined to follow the Baker's Union case, the judgment of the District Court is reversed and the case remanded to the District Court with instructions to vacate the award of the arbitration panel.



*
 This decision was originally issued as an "unpublished decision" filed on August 6, 1991.   On September 25, 1991, the court designated the opinion as one recommended for full text publication